Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 42 – 45 are objected to because of the following informalities:  
Regarding claims 42 – 45, line 1 recites “the flexible circuit board” lacks antecedent basis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 38, 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brownhill (US 20190290496).
 claim 38, Brownhill discloses a hybrid flexible printed circuit board comprising: 
an expanded polytetrafluoroethylene membrane (paragraph 71) having a first side and a second side; and 
at least one electrically conductive trace (sensor printed circuit 300 with traces, Fig. 3B), said electrically conductive trace being located on at least one of said first side and said second side of said expanded polytetrafluoroethylene membrane; 
a dermally acceptable adhesive (adhesive provided on the lower surface of 224 for wound contact) positioned on at least one side of said expanded polytetrafluoroethylene membrane; and 
an electronic module (modules in figure 3i) electrically coupled to said at least one electrically conductive trace (paragraph 97).

Regarding claim 39, Brownhill discloses a flexible printed circuit comprising: 
an expanded polytetrafluoroethylene membrane (paragraph 71); 
at least one electrically conductive trace (sensor printed circuit 300 with traces, Fig. 3B), said electrically conductive trace being located within said expanded polytetrafluoroethylene membrane; 
a dermally acceptable adhesive (adhesive provided on the lower surface of 224 for wound contact) positioned on said microporous synthetic polymer membrane on a side opposing said at least one electrically conductive trace; and 
an electronic module (modules in figure 3i) electrically coupled to said at least one electrically conductive trace (paragraph 97).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1 – 37, 40 - 45 are rejected under 35 U.S.C. 103 as being unpatentable over Brownhill (US 5879794), in view of Korleski (US 5753358).
Regarding claim 1, Brownhill discloses a flexible printed circuit comprising: 
a microporous synthetic polymer membrane (the substrate includes microporous membrane, paragraphs 72 and 74; porous layer 214, 226; Fig. 2B); 
said microporous synthetic polymer membrane having a first surface and a second surface (surfaces of the substrate; Figures 1A, 2B, 2C); and 
at least one electrically conductive trace (sensor printed circuit 300 with traces, Fig. 3B), said electrically conductive trace being located on at least one of said first surface and said second surface; and 
a dermally acceptable adhesive (adhesive provided on the lower surface of 224 for wound contact) positioned on at least one of said first surface and said second surface of said microporous synthetic polymer membrane.
Brownhill does not explicitly disclose a node and fibril microstructure.
Brownhill suggests the substrate contain fibers (paragraphs 53, 58, 59, and 74).
Korleski teaches a node and fibril microstructure inside a substrate (Fig. 2).
It would have been obvious to one having skill in the art at the effective filing date of the invention include node and fibril microstructure in Brownhill fibrous substrate in order to provide a uniformly reinforced, thin adhesive sheet composite that is capable of retaining high levels of reinforcement (Korleski; column 4, lines 10 - 12).
claim 2, Brownhill, in view of Korleski, discloses the claimed invention as set forth in claim 1.  Brownhill further discloses said at least one electrically conductive trace is positioned on said first surface (electrical conductor coming into the substrate through the top wire to transmit power and power to and from the sensors inside the substrate, Fig. 2A) and said dermally acceptable adhesive is positioned on said second surface (adhesive is on the bottom surface to attach the skin).

Regarding claim 3, Brownhill, in view of Korleski, discloses the claimed invention as set forth in claim 1.  Brownhill further discloses said at least one electrically conductive trace is positioned on said first surface (electrical conductor coming into the substrate through the top wire to transmit power and power to and from the sensors inside the substrate, Fig. 2A) and said second surface and said dermally acceptable adhesive is positioned on at least one of said first surface and said second surface (adhesive is on the bottom surface to attach the skin).

Regarding claim 4, Brownhill, in view of Korleski, discloses the claimed invention as set forth in claim 3.  Brownhill further discloses an imbibed electrically conductive trace (electrical conductor on the top surface connect to the plurality of sensors on the bottom surface of the substrate.  There is inherently a connection between top side electrical conductor and bottom sensors) electrically interconnecting said electrically conductive trace on said first surface with said electrically conductive trace on said second surface.

claim 5, Brownhill, in view of Korleski, discloses the claimed invention as set forth in claim 1.  Brownhill and Korleski further disclose the microporous synthetic polymer membrane is selected from expanded polytetrafluoroethylene (ePTFE) (Brownhill’s paragraph 78; Korleski’s column 5, line 62).

Regarding claim 6, Brownhill, in view of Korleski, discloses the claimed invention as set forth in claim 1.  Brownhill and Korleski further disclose the microporous synthetic polymer membrane is a microporous expanded fluoropolymer (Brownhill’s paragraph 71; Korleski’s porous expanded polytetrafluoroethylene; column 2, line 41).

Regarding claim 7, Brownhill, in view of Korleski, discloses the claimed invention as set forth in claim 1.  Brownhill and Korleski further disclose the microporous synthetic polymer membrane is an expanded polytetrafluoroethylene membrane (Brownhill’s paragraph 71; Korleski’s porous expanded polytetrafluoroethylene; column 2, line 41).

Regarding claim 8, Brownhill, in view of Korleski, discloses the claimed invention as set forth in claim 1.  
Brownhill does not explicitly disclose the electrically conductive trace is selected from electrically conductive metal nanoparticles, nanoparticles of electrically conductive materials, electrically conductive nanotubes, electrically conductive metal particles, electrically conductive polymers and combinations thereof.
Korleski teaches the electrically conductive trace is selected from electrically conductive metal nanoparticles (column 5, line 54), nanoparticles of electrically 
It would have been obvious to one having skill in the art at the effective filing date of the invention to include conductive structures such as conductive particles, as suggested by Korleski, in order to improve the conductivity of the substrate where improvement is needed.

Regarding claim 9, Brownhill, in view of Korleski, discloses the claimed invention as set forth in claim 1.
Brownhill does not explicitly disclose the electrically conductive trace comprises particles or nanoparticles of silver, platinum, gold, copper, carbon black, graphite and combinations thereof.
Korleski teaches the electrically conductive trace comprises particles or nanoparticles of silver, platinum, gold, copper, carbon black, graphite and combinations thereof (column 6, lines 43 - 58).
It would have been obvious to one having skill in the art at the effective filing date of the invention to include conductive structures such as conductive particles, as suggested by Korleski, in order to improve the conductivity of the substrate where improvement is needed.

Regarding claim 10, Brownhill, in view of Korleski, discloses the claimed invention as set forth in claim 1. Korleski further suggests the electrically conductive 

Regarding claim 11, Brownhill, in view of Korleski, discloses the claimed invention as set forth in claim 1. Brownhill further suggests the electrically conductive trace has the form of an electrically conductive pattern (figure 3B) or a circuit (flexible printed circuit, figure 3i).

Regarding claim 12, Brownhill, in view of Korleski, discloses the claimed invention as set forth in claim 1. 
Brownhill does not explicitly disclose the flexible printed circuit has a flexibility of less than about 1.0 newton as evidenced by the Peak Compression Load Test (Compressive Buckling) test method.
Brownhill suggests the substrate is enough flexibility to be conformable and soft, which may help to avoid pressure ulcers and other complications which may result from a wound treatment system being pressed against the skin of a patient (paragraph 70).
It would have been obvious to one having skill in the art at the effective filing date of the invention to configure the substrate flexibility around 1.0 Newton in order to provide a proper flexibility for a wound dressing.

Regarding claim 13, Brownhill, in view of Korleski, discloses the claimed invention as set forth in claim 1. 

Brownhill suggests the substrate is enough flexibility to be conformable and soft, which may help to avoid pressure ulcers and other complications which may result from a wound treatment system being pressed against the skin of a patient (paragraph 70).
It would have been obvious to one having skill in the art at the effective filing date of the invention to configure the substrate flexibility handle the load to cause a 2X increase in resistance greater than 0.7 Newton in order to provide a proper flexibility for a wound dressing.

Regarding claim 14, Brownhill, in view of Korleski, discloses the claimed invention as set forth in claim 1.  Brownhill further suggests an insulative overcoat (flexible film layer 208 positioned over the substrate and traces on the substrate) positioned over at least a portion of said at least one electrically conductive trace.

Regarding claim 15, Brownhill, in view of Korleski, discloses the claimed invention as set forth in claim 1.  Brownhill further suggests at least one electric component (electric components in Figure 3i).

Regarding claim 16, Brownhill, in view of Korleski, discloses the claimed invention as set forth in claim 15.  Brownhill further suggests the at least one electric component is selected from electron resistors, capacitors, light emitting diodes (LEDs), 

Regarding claim 17, Brownhill, in view of Korleski, discloses the claimed invention as set forth in claim 1.  Brownhill further suggests an electronic module (module in Figure 3i) and, optionally at least one electric component (components in paragraph 132).

Regarding claim 18, Brownhill, in view of Korleski, discloses the claimed invention as set forth in claim 17.  Brownhill further suggests said electronic module is positioned on the same side of the microporous synthetic polymer membrane as the electrically conductive trace (the trace and the module appear to be on the same side; Figures 3H and 3i).

Regarding claim 19, Brownhill, in view of Korleski, discloses the claimed invention as set forth in claim 17.  Brownhill further suggests said electronic module is configured to be positioned between said microporous synthetic polymer membrane and the skin of a user (the sensors are at the skin level to measure pH, temperature, pressure…; paragraph 87).

Regarding claim 20, Brownhill discloses a flexible printed circuit comprising: 
a microporous synthetic polymer membrane (the substrate includes microporous membrane, paragraphs 72 and 74; porous layer 214, 226; Fig. 2B); 

a dermally acceptable adhesive (adhesive provided on the lower surface of 224 for wound contact) positioned on said synthetic polymer membrane.
Brownhill does not explicitly disclose a node and fibril microstructure.
Brownhill suggests the substrate contain fibers (paragraphs 53, 58, 59, and 74).
Korleski teaches a node and fibril microstructure inside a substrate (Fig. 2).
It would have been obvious to one having skill in the art at the effective filing date of the invention include node and fibril microstructure in Brownhill fibrous substrate in order to provide a uniformly reinforced, thin adhesive sheet composite that is capable of retaining high levels of reinforcement (Korleski; column 4, lines 10 - 12).

Regarding claim 21, Brownhill, in view of Korleski, discloses the claimed invention as set forth in claim 20.  Brownhill and Korleski further disclose the microporous synthetic polymer membrane is selected from expanded polytetrafluoroethylene (ePTFE) (Brownhill’s paragraph 78; Korleski’s column 5, line 62).

Regarding claim 22, Brownhill, in view of Korleski, discloses the claimed invention as set forth in claim 20.  Brownhill and Korleski further disclose the microporous synthetic polymer membrane is a expanded expanded fluoropolymer 

Regarding claim 23, Brownhill, in view of Korleski, discloses the claimed invention as set forth in claim 20.  Korleski further discloses the microporous synthetic polymer membrane is an expanded polytetrafluoroethylene membrane (Brownhill’s paragraph 71; expanded polytetrafluoroethylene; column 2, line 41).

Regarding claim 24, Brownhill, in view of Korleski, discloses the claimed invention as set forth in claim 20.  Korleski further suggests the electrically conductive trace fills pores of the microporous synthetic polymer membrane through a thickness thereof (pores or particles; Figure 2).

Regarding claim 25, Brownhill, in view of Korleski, discloses the claimed invention as set forth in claim 20.  
Brownhill does not explicitly disclose the electrically conductive trace is selected from electrically conductive metal particles, electrically conductive metal nanoparticles, nanoparticles of electrically conductive materials, electrically conductive nanotubes, electrically conductive metal flakes, electrically conductive polymers and combinations thereof.
Korleski teaches the electrically conductive trace is selected from electrically conductive metal nanoparticles (column 5, line 54), nanoparticles of electrically 
It would have been obvious to one having skill in the art at the effective filing date of the invention to include conductive structures such as conductive particles, as suggested by Korleski, in order to improve the conductivity of the substrate where improvement is needed.

Regarding claim 26, Brownhill, in view of Korleski, discloses the claimed invention as set forth in claim 20.
Brownhill does not explicitly disclose the electrically conductive trace comprises particles or nanoparticles of silver, platinum, gold, copper, carbon black, graphite and combinations thereof.
Korleski teaches the electrically conductive trace comprises particles or nanoparticles of silver, platinum, gold, copper, carbon black, graphite and combinations thereof (column 6, lines 43 - 58).
It would have been obvious to one having skill in the art at the effective filing date of the invention to include conductive structures such as conductive particles, as suggested by Korleski, in order to improve the conductivity of the substrate where improvement is needed.

Regarding claim 27, Brownhill, in view of Korleski, discloses the claimed invention as set forth in claim 20. Korleski further suggests the electrically conductive 

Regarding claim 28, Brownhill, in view of Korleski, discloses the claimed invention as set forth in claim 20. Brownhill further suggests the electrically conductive trace has the form of an electrically conductive pattern (figure 3B) or a circuit (flexible printed circuit, figure 3i).

Regarding claim 29, Brownhill, in view of Korleski, discloses the claimed invention as set forth in claim 20. 
Brownhill does not explicitly disclose the flexible printed circuit has a flexibility of less than about 1.0 newton as evidenced by the Peak Compression Load Test (Compressive Buckling) test method.
Brownhill suggests the substrate is enough flexibility to be conformable and soft, which may help to avoid pressure ulcers and other complications which may result from a wound treatment system being pressed against the skin of a patient (paragraph 70).
It would have been obvious to one having skill in the art at the effective filing date of the invention to configure the substrate flexibility around 1.0 Newton in order to provide a proper flexibility for a wound dressing.

Regarding claim 30, Brownhill, in view of Korleski, discloses the claimed invention as set forth in claim 20. 

Brownhill suggests the substrate is enough flexibility to be conformable and soft, which may help to avoid pressure ulcers and other complications which may result from a wound treatment system being pressed against the skin of a patient (paragraph 70).
It would have been obvious to one having skill in the art at the effective filing date of the invention to configure the substrate flexibility handle the load to cause a 2X increase in resistance greater than 0.7 Newton in order to provide a proper flexibility for a wound dressing.

Regarding claim 31, Brownhill, in view of Korleski, discloses the claimed invention as set forth in claim 20.  Brownhill further suggests an insulative overcoat (flexible film layer 208 positioned over the substrate and traces on the substrate) positioned over at least a portion of said at least one electrically conductive trace.

Regarding claim 32, Brownhill, in view of Korleski, discloses the claimed invention as set forth in claim 20.  Brownhill further suggests at least one electric component (electric components in Figure 3i).

Regarding claim 33, Brownhill, in view of Korleski, discloses the claimed invention as set forth in claim 32.  Brownhill further suggests the at least one electric component is selected from electron resistors, capacitors, light emitting diodes (LEDs), 

Regarding claim 34, Brownhill, in view of Korleski, discloses the claimed invention as set forth in claim 20.  Brownhill further suggests an electronic module (module in Figure 3i).

Regarding claim 35, Brownhill, in view of Korleski, discloses the claimed invention as set forth in claim 34.  Brownhill further suggests said electronic module is positioned on the same side of the microporous synthetic polymer membrane as the electrically conductive trace (the trace and the module appear to be on the same side; Figures 3H and 3i).

Regarding claim 36, Brownhill, in view of Korleski, discloses the claimed invention as set forth in claim 34.  Brownhill further suggests said electronic module is configured to be positioned between said microporous synthetic polymer membrane and the skin of a user (the sensors are at the skin level to measure pH, temperature, pressure…; paragraph 87).

Regarding claim 37, Brownhill discloses a hybrid flexible printed circuit board comprising: 
an expanded polytetrafluoroethylene (ePTFE) membrane (paragraph 71); 

an electronic module (modules in figure 3i) electrically coupled to said at least one electrically conductive trace (paragraph 97).
Brownhill does not explicitly disclose at least one trace of conductive nanoparticles on a surface thereof
Korleski teaches the electrically conductive trace is selected from electrically conductive metal nanoparticles (column 5, line 54).
It would have been obvious to one having skill in the art at the effective filing date of the invention to include conductive structures such as conductive particles, as suggested by Korleski, in order to improve the conductivity of the substrate where improvement is needed.

Regarding claim 40, Brownhill, in view of Korleski, discloses an article comprising the flexible printed circuit of claim 1.

Regarding claim 41, Brownhill, in view of Korleski, discloses an article comprising the flexible printed circuit of claim 20.

Regarding claim 42, Brownhill, in view of Korleski, discloses an article comprising the flexible circuit board of claim 17.

claim 43, Brownhill, in view of Korleski, discloses an article comprising the flexible circuit board of claim 34.

Regarding claim 44, Brownhill, in view of Korleski, discloses an article comprising the flexible circuit board of claim 15.

Regarding claim 45, Brownhill, in view of Korleski, discloses an article comprising the flexible circuit board of claim 32.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289.  The examiner can normally be reached on M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BINH B TRAN/Primary Examiner, Art Unit 2848